Case 2:19-cv-00315 Document 1-1 Filed 04/24/19 Page 1 of 2 PagelD #: 6

$200,600.00 , September 22, 2015
Charleston, West Virginia

PROMISSORY NOTE

 

FOR VALUE RECEIVED, PANKAJ SETH, an individual, and AJAY

AGGARWAL, an individual. (collectively, “Maker”) jointly and severally do hereby promise to
pay to the order of ESTATE OF LARUE CAUSEY, its assigns or successors in interest,
(“Payee”), in lawful money of the United States of America, the principal amount of Two
Hundred Thousand Dollars ($200,000.00). together with interest thereon from and after the date
hereof at the rate of five and one half percent (5.5%) per annum. Payment shall be due at 814
Jefferson Road, South Charleston. West Virginia, or such other place as Payee may notify Maker

in writing.
This Note shall be due and payable as follows:

I. Payments of accrued interest shall be due and payable on the first day of
each calendar quarter, beginning on January 1, 2016:

2. One installment in the principal amount of Twenty-two Thousand Dollars
($22,000.00) shall be due and payable on September 22, 2016: and
3. If not sooner paid. the entire principal amount outstanding and all acerued
but unpaid interest and other lawful charges shall be due and payable, without notice or demand,
on September 22. 2020.

Maker may prepay this Note in whole or in part at any time. Any partial prepayment
shall be applied first to any accrued interest, then to any lawful charges, if any, and then to
principal. No prepayment will delay or postpone the amount or due date of any regularly
scheduled payment.

Pankaj Seth and Ajay Aggarwal do each hereby agree that (i) on or before March 1° of
each year, Pankaj Seth and Ajay Aggarwal shall each deliver his personal financial statement
prepared by his accountant as of December 3ist of the preceding year: and (ii)
contemporaneously with the filing with the Internal Revenue Service a copy of his signed federal
income tax return, including all schedules thereto. In the event Pankaj Seth or Ajay Aggarwal
shall file for an extension with the Intemal Revenue Service, he shall provide to Payee,
contemporaneously at the time the request is filed, a copy of said extension agreement together
with an estimate of his tax liability. The failure to timely deliver any of the foregoing shall be a
default hereunder.

In the event Maker fails to timely pay any amount due and payable under this Note, or
fails to perform any of Maker's obligations hereunder, Payee may, upon the expiration of any
applicable grace period, declare the Note to be immediately due and payable and Payee may
exercise all other rights and remedies granted to Maker by this Note or by law. Payee may

{R1055764.1} 1
:

exercise this right even if Payee has not exercised it when Payee had the right to do so in
the past. .

Maker hereby waives its right to Presentment, demand, notice of dishonor, protest

and all rights of set-off or counterclaim, and all other demands and notices in connection
with the delivery, acceptance, performance, default or enforcement of this Note. This

Note is binding upon the Maker and anyone who succeeds to its interest in the Note.

The prompt and faithful performance of all of Makers obligations hereunder,

including without limitation time of payment, is of the essence of this Note.

Payee shall be entitled to exercise any right notwithstanding any prior exercise,

failure to exercise or delay in exercising any such right.

Virginia.

eby agree to pay all costs of collection, including reasonable

Maker does her
attorneys’ fees, if this Note is not paid when due and the same is given to any attorney for
collection, whether OF not civil action is instituted,

is

 

 

Pankaj Seth

 

ftp
